Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see After Final Amendment, filed 2-25-2022, with respect to claims 1-4, 6, 7, 10-12, 14-17, and 21-24 have been fully considered and are persuasive.  The rejections of the last, final office action have been withdrawn. 
Allowable Subject Matter
Claims 1-4, 6, 7, 10-12, 14-17, and 21-24 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent Claim 1 is allowable over the prior art of record since the cited reference (such as: U.S. Patent No. 5,796,819 by Romesburg) do not teach or suggest: 
"...receiving first acoustic signals during a first time interval relating to a present acoustic scenario, the first acoustic signals including a first microphone signal and a first multi-channel loudspeaker driving signal, the first multi-channel loudspeaker driving signal including a first driving signal that drives a first loudspeaker, and a second driving signal that drives a second loudspeaker, the first driving signal being the same as the second driving signal, the microphone signal including a near-end signal with echo; obtaining a previous acoustic scenario from a memory device, the previous acoustic scenario including second acoustic signals from a second time interval, the second time interval occurring before the first time interval, the second acoustic signals including a second microphone signal and a second multi-channel loudspeaker driving signal; estimating a first acoustic transfer function and a second acoustic transfer function for the present acoustic scenario using the first and second acoustic signals; and removing the echo from ...", along with the other limitations in the claim.
Independent Claim 7 is allowable over the prior art of record since the cited references (such as: U.S. Patent No. 5,796,819 by Romesburg) do not teach or suggest: 
"...a network interface configured to wirelessly connect to a network to receive audio data; a microphone configured to capture a voice-activated command; a first loudspeaker, and a multi-channel echo canceller configured to receive first acoustic signals during a first time interval relating to a present acoustic scenario, the first acoustic signals including a microphone signal and a multi-channel loudspeaker driving signal having the audio data, the multi-channel loudspeaker driving signal including a first driving signal that drives the first loudspeaker, and a second driving signal that drives a second loudspeaker, the first driving signal being the same as the second driving signal, the microphone signal including the voice-activated command with echo from the first and second loudspeakers, the multi-channel echo canceller configured to obtain a previous acoustic scenario from a memory device, the previous acoustic scenario including second acoustic signals from a second time interval, the second time interval occurring before the first time interval, the second acoustic signals including a second microphone signal and a second multi-channel loudspeaker driving signal, the multi-channel echo canceller configured to estimate a first acoustic transfer function and a second acoustic transfer function for the present acoustic scenario using the first and second acoustic signals, the multi-channel echo canceller configured to remove the echo from the microphone signal based on the first and second acoustic transfer functions...", along with the other limitations in the claim.
Independent Claim 15 is allowable over the prior art of record since the cited references (such as: U.S. Patent No. 5,796,819 by Romesburg) do not teach or suggest: 
"...receive first acoustic signals during a first time interval relating to a present acoustic scenario, the first acoustic signals including a microphone signal and a multi-channel loudspeaker driving signal, the multi-channel loudspeaker driving signal including a first driving signal that drives a first loudspeaker, the first driving signal being the same as second driving signal, the microphone signal including a near-end signal with echo; obtain a previous acoustic scenario from a memory device, the previous acoustic scenario including second acoustic signals from a second time interval, the second time interval occurring before the first time interval, the second acoustic signals including a second microphone signal and a second multi-channel loudspeaker driving signal; estimate a first acoustic transfer function and a second acoustic transfer function for the present acoustic scenario using the first and second acoustic signals; and remove the echo from the microphone signal based on the first acoustic transfer function and the second acoustic transfer function...", along with the other limitations in the claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Please see references listed on the PTO-892 Form.
Any response to this action should be mailed to:

Commissioner for Patents
P.O. Box 1450
Alexandria, VA  22313-1450

Or faxed to:

(571) 273-8300 (for formal communications intended for entry)



Or call:

(571) 272-2600 (for customer service assistance)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA HASHEM whose telephone number is 571-272-7542.  The examiner can normally be reached on Monday and Thursday, 9 a.m. to 5 p.m. EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan Tsang can be reached on 571-272-7547.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).






/LISA HASHEM/            Primary Examiner, Art Unit 2653